Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 10.2 SIXTH AMENDMENT TO CREDIT FACILITIES AGREEMENT This SIXTH AMENDMENT TO CREDIT FACILITIES AGREEMENT (this Agreement) is entered into as of November 13, 2008 and effective as provided herein, by and among MTM TECHNOLOGIES, INC., a New York corporation, MTM TECHNOLOGIES (US), INC., a Delaware corporation, MTM TECHNOLOGIES (MASSACHUSETTS), LLC, a Delaware limited liability company, and INFO SYSTEMS, INC., a Delaware corporation (collectively, and separately referred to as, "Borrower" or "the Borrower"), and GE COMMERCIAL DISTRIBUTION FINANCE CORPORATION ("CDF"), as Administrative Agent, and CDF, as the sole lender (the Lender). Recitals : A. Borrower, Administrative Agent and the Lender are parties to that certain Credit Facilities Agreement dated as of August 21, 2007, as amended by the First Amendment to Credit Facilities Agreement entered into and effective as of August 21, 2007, as amended by the Second Amendment to Credit Facilities Agreement entered into and effective as of February 4, 2008, as amended by the Third Amendment to Credit Facilities Agreement entered into and effective as of February 28, 2008, as amended by the Fourth Amendment to Credit Facilities Agreement entered into as of May 16, 2008, and as amended by the Fifth Amendment to Credit Facilities Agreement entered into as of June 11, 2008 (as amended, the Loan Agreement). B. Administrative Agent, Lender and Borrower have agreed to the provisions set forth herein on the terms and conditions contained herein. Agreement Therefore, in consideration of the mutual agreements herein and other sufficient consideration, the receipt of which is acknowledged, Borrower, Administrative Agent and the Lender hereby agree as follows: 1.Definitions. All references to the Agreement or the Loan Agreement in the Loan Agreement and in this Agreement shall be deemed to be references to the Loan Agreement as it may be amended, restated, extended, renewed, replaced, or otherwise modified from time to time. Capitalized terms used and not otherwise defined herein have the meanings given them in the Loan Agreement. 2.Effectiveness of Agreement. This Agreement shall become effective as of the date first written above (or such earlier date as may be expressly stated herein), but only if this Agreement has been executed by Borrower, Administrative Agent and the Lender, each of the other documents listed on Exhibit A have been duly executed and delivered to Administrative Agent in form and substance satisfactory to Lender, and if the Sixth Amendment Fee has been paid in same day funds. On the date hereof, Borrower hereby irrevocably authorizes and directs Administrative Agent to make a Revolving Loan Advance to pay the Sixth Amendment Fee. 3.Waiver of breach of Maximum Total Funded Indebtedness to EBITDA. Borrower has notified the Administrative Agent that it breached its Maximum Total Funded Indebtedness to EBITDA covenant as set forth in Section 15.4 of the Loan Agreement for the fiscal quarter ending September 30, 2008 (the Financial Covenant Default). Upon the effectiveness of this Amendment, Lender hereby waives the Financial Covenant Default. The waiver contained in this Section 3 is specific in intent and is valid only for the specific purpose for which given.
